DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 11-14, 16-18, 20, 24, 25, 29, 31 and 33, in the reply filed on 27 October 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not made a sufficient showing that searching all of the claims in the application would be unduly burdensome.  This is not found persuasive because a showing of a search and examination burden is not a requirement of the restriction of national stage applications.  The examiner has correctly and sufficiently shown that the groupings lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 40-43, 47, 49 and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 October 2022.
Claim Objections
Claims 20, 24, 25 and 29 are objected to because of the following informalities:  claims 20, 24, 25 and 29 are all dependent upon “claim 1” instead of --claim 11--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 14, the claims are indefinite as the recited elements of “Alzheimer’s Disease, Parkinson’s Disease, and Amyotrophic Lateral Sclerosis” do not involve prion infection.  At best, each of the elements only include “prion-like” proteins within the body and the diseases are not known to be transmitted by prion infection.  Therefore, the recited diseases do not involve an “infectious protein” or a “prion [which] is an agent of” each disease. 
In regard to claim 14, the claim currently requires that the prion is an agent of all of the recited elements as the listing uses the word “and” before the final element.  For the purpose of examination, the claim will be interpreted as reciting --one of-- after the word “of” and prior to “Creutzfeldt.”
In regard to claim 29, the claim recites that the hypohalous acid composition is “an aqueous hypobromous acid composition” but also requires that the composition includes “chloride salt” which would necessarily form hypochlorous acid when electrolyzed.  Therefore, it is unclear if the Applicant intended to claim “chloride salt” as it is noted in the specification that HOBr is typically made from bromide salt.  For the purpose of examination, the examiner will interpret the claim using the broadest reasonable interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 16-18, 20, 24, 25, 29, 31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Najafi et al. (US 2004/0137078; hereinafter “Najafi”).
In regard to claims 11 and 20, Najafi discloses a method for inactivating a microbial pathogen, comprising contacting a microbial pathogen (“antimicrobial”; see abstract) with a bufferless (no buffer is disclosed to be present), electrolyzed (see abstract and [0025]), aqueous hypohalous acid composition in the form of a solution (abstract).  See the abstract and [0020]-[0032].
In regard to claims 16-18, Najafi discloses wherein the composition has been tested against many organisms, such as a Gram negative bacterium (Escherichia coli), a Gram positive bacterium (Listeria monocytogenes), a fungus (“yeast, […] molds and spores, including spores of anthrax”), and a virus (“virucidal”; [0025]).  See [0025] and [0032].
In regard to claims 24, Najafi discloses wherein the hypohalous acid composition is a hypochlorous acid composition or a hypobromous acid composition as the included halide can be chloride or bromide.  See the abstract.
In regard to claim 25, Najafi discloses wherein the hypohalous acid composition is an aqueous hypochlorous acid composition having a hypochlorous acid concentration from about 5 to about 500 mg/L (encapsulated by the disclosure of 0.1 to about 1000 ppm of total active halogen concentration), a pH from about 3.2 to about 6.0 (largely overlapped by the disclosure of pH of about 2 to about 5), an oxidative reduction potential (ORP) of about +1000 millivolts (encapsulated by the disclosure of +600 mV to about +1200 mV), and containing from about 0.85% to about 2.0% (0.4 g/L to about 16 g/L which is equivalent to 0.4 to 1.6% of halide-comprising salt which largely overlaps the claimed range and the disclosed amount of 0.9 grams per 100 mL in [0022] is with the claimed range) by weight chloride salt (see [0022]) based on the total weight of the composition.  See [0023].
In regard to claim 29, Najafi discloses wherein the hypohalous acid composition is an aqueous hypobromous acid (halide-comprising salt which can be a bromide; see [0020] and [0023]) composition having a hypobromous acid concentration from about 10 to about 300 mg/L (encapsulated by the disclosure of 0.1 to about 1000 ppm of total active halogen concentration), a pH from about 3 to about 8.5 (largely overlapped by the disclosure of pH of about 2 to about 5 and 3.5 pH disclosed in [0025]), an oxidative reduction potential (ORP) of about +1000 millivolts(encapsulated by the disclosure of +600 mV to about +1200 mV), and containing from about 0.85% to about 2.0% (0.4 g/L to about 16 g/L which is equivalent to 0.4 to 1.6% of halide-comprising salt which largely overlaps the claimed range and the disclosed amount of 0.9 grams per 100 mL in [0022] is with the claimed range) by weight chloride salt (see [0022]) based on the total weight of the composition.  It is noted that paragraph [0026] discloses that multiple halide salts can be present in the same or different concentrations.
In regard to claim 31, Najafi discloses wherein the chloride salt is an aqueous soluble chloride salt selected from sodium chloride, potassium chloride, and magnesium chloride.  See [0025].
In regard to claim 33, Najafi discloses wherein the composition contains about 2.0% by weight chloride salt based on the total weight of the composition as 2.0% correlates to 20 g/L of salt which is included in the disclosed range of 0.4 g/L to about 20.4 g/L.  See [0223].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Smith et al. (US 2008/0003171; hereinafter “Smith”).
In regard to claims 12-14, Najafi does not disclose wherein an infection protein is contacted with the composition.
Smith discloses wherein hypochlorous acid in vapor form is used for achieving microbiological control of prions which are extremely well known in the art to be infectious self-replicating proteins which cause such conditions as Creutzfeldt Jakob Disease, Bovine Spongiform Encephalopathy, Chronic Wasting Disease and Scrapie.  See [0029] and the abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the above method of Najafi to contact and inactivate infection proteins such as prions as disclosed by Smith for the purpose of preventing the propagation and/or transmission of prion disease.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774